Title: To Thomas Jefferson from Matthew Lyon, 5 March 1807
From: Lyon, Matthew
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington March 5th. 1807
                        
                        The inclosed has just now been put into my hands. one reason, namely, the people of the district haveing no
                            constitutional organ of communikation with the Executive has induced me to lay it before you
                        The writer Mr Summers is an inteligent and sincere republican attached to the Administration. he is a man
                            highly esteemed by your obedient
                        Hble Servt
                        
                            M Lyon
                            
                        
                    